



Exhibit 10.2


ACTION BY THE PLAN ADMINISTRATOR OF THE
BENEFIT EQUALIZATION PLAN




The undersigned, being duly designated as the Administrator of the Benefit
Equalization Plan (the “Plan”) pursuant to the terms of the Plan, with the
authority to amend the Plan where the amendment or amendments to the Plan do not
increase the annual expenditure of the Plan by more than $500,000, or if
authorized by the Board of Directors of Altria Group, Inc. (the “Board”) to
amend the Plan, hereby amends the Plan as follows:
WHEREAS, Altria Client Services LLC (the “Company”) maintains the Plan for the
benefit of eligible employees; and


WHEREAS, the Board has approved the 2016 salaried workforce restructuring
associated with the productivity initiative, including the offer of enhanced
early retirement benefits to certain employees of Altria companies; and


WHEREAS, the Board has authorized the Administrator to amend the Plan to make
any necessary changes related to such enhanced early retirement benefits; and


WHEREAS, the Administrator desires to make certain amendments to the Plan
related to such enhanced early retirement benefits.


NOW, THEREFORE, it is hereby:


RESOLVED, that the Plan, as amended and in effect to the date hereof, be further
amended as set forth below, effective March 31, 2016, with such changes therein
as the proper officers of the Company, with the advice of counsel, may deem
necessary or advisable.


1.
ARTICLE IIA(1)(a)(ii) of the Plan is amended to read as follows:



(ii)    In the case of a Retired Employee who is eligible to receive an enhanced
benefit under the Qualified Plan (such as a benefit payable pursuant to a
voluntary early retirement program or a shutdown benefit), but whose additional
accrued benefit resulting solely from participation in such program or benefit
will not be paid from the Qualified Plan (A) because of the nondiscrimination
requirements of Section 401(a)(4) of the Code or the coverage requirements of
Section 410(b) of the Code, or (B) because such Retired Employee was entitled to
an Allowance under the Plan before the effective date of such program or
benefit, the amount of such additional accrued benefit payable to such Retired
Employee solely as a result of his participation in such program or benefit.
Notwithstanding the foregoing, an Employee who would be eligible for an Early
Retirement Allowance under the Retirement Plan by the end of his or her policy
severance under the Altria Severance Pay Plan, without regard to the enhanced
benefit or program, will not be eligible for the benefit described in this
subparagraph (ii).







--------------------------------------------------------------------------------






    
RESOLVED, that the proper officers of the Company be, and they hereby are,
authorized to do all acts and things and to execute and deliver all documents
and instruments as may be necessary or desirable to carry out the purposes of
the foregoing resolutions.




Dated:    March 25, 2016


 
/s/ RODGER W. ROLLAND
 
Rodger W. Rolland
 
Administrator, Benefit Equalization Plan

                            








                            





